Title: To Thomas Jefferson from Joseph de Mendoza Rios, 23 August 1805
From: Mendoza Rios, Joseph de
To: Jefferson, Thomas


                  
                     Sir 
                     
                     
                        Paddington near London23 Aug. 1805.
                  
                  Your well known love of Science induces me to adress myself to you on a subject, which I hope you will not esteem unworthy of your attention; and which, at any rate, is of such a nature, as I trust will plead my excuse for presuming to give you this trouble.
                  I have lately published a new and complete Collection of Tables for Navigation and Nautical Astronomy, in which I have endeavoured to improve all the methods for the calculations of that Science, and particularly for the important problem of the Longitude from Lunar distances. I have devoted to this work twelve years with unremitting application; and the British Board of Longitude has rewarded my labours with a considerable sum of money, which I have applied to diminish the price of my book to the Public. To the same purpose, I have applied an additional sum of money granted to me by the East India Company, on account of the practical utility of my labours; and thus this book, of more than 700 pages in 4°. of figure is sold here for one guinea per copy, which is the fourth part of the price at which it must have been fixed, if the reimbursement of the expence of printing had been in contemplation. The reward I desire to receive for my peins and sacrifices in the composition of this work is to witness its general utility. With that view I have printed a certain number of copies, besides those which are destined to Great Britain; intending to endeavour to procure their introduction in other countries, and I beg leave to offer to you for the United States of America 500 copies, or any lesser quantity you may think convenient to purchase, at the reduced price which I have stated before.
                  My object, in this proposal is not only the United States would make the acquisition of that number of copies of my book, but that the Government would also distribute them in the principal sea port towns, and order them to be sold for an equivalent to the original price of one guinea per copy. American Navigators would then enjoy in point of cheapness the full benefit of the arrangement I have made here with the assistance of the Board of Longitude; and the work might prove more generally useful, when it could be had, without the additional expences, which must take place, passing from one country to another, as a mercantile commodity.
                  I take the liberty of sending you herewith a copy of the said work, which will enable you to Judge of its merit; and I request you will give it a place in your library, as a feeble testimony of the high respect which the Author professes, and has entertained long since, for the present worthy President of the United States.
                  I have the honour to remain with those sentiments, Sir Your most obedient and most humble servant
                  
                     Jos. de Mendoza Rios 
                     
                     Late Captain in the spanish royal
                     Navy; and Member of the royal
                     society of London
                  
               